Citation Nr: 1453373	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) to include as due to service-connected disability. 

2.  Whether the recoupment of the Veteran's separation pay was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977, from July 1985 to April 1989, January 2002 to October 2002, and from August 2003 to June 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD as well as an April 2010 determination that the Veteran's compensation pay is subject to recoupment of her severance pay.  


FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran has PTSD based on an in-service stressor or proximately due to or aggravated by a service-connected disability.  

2.  Effective February 18, 2007, the Veteran received severance pay in the gross amount of $100,900.80 with the Federal Income Tax Withholding (FITW) deduction of $25,225.50, after she was removed from the Temporary Disability retired List and was discharged from service.  

3.  In an April 2010 rating decision, the Veteran was granted an increased rating for pulmonary embolus; the Veteran previously received severance pay for this condition.

4.  Since the Veteran received severance pay for pulmonary embolus, her compensation pay awarded in the April 2010 rating decision was subject to recoupment of the severance pay that she was already paid.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated in active service nor is it secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2013).

2.  The recoupment of severance pay by withholding disability compensation benefits was proper.  10 U.S.C.A. §§ 1174, 1174a (West 2002 & Supp. 2012); 38 C.F.R. § 3.700 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry to any period of service that there was any defect, infirmity, or disorder with regard to psychiatric disability on examination.  Thus, the Veteran is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In this case, the evidence consisting of VA and private medical records as well as the Veteran's statements shows that the Veteran was sexually traumatized as a child and that she developed PTSD as a result.  Thus, the stressor was pre-service in nature.  There are notations of PTSD in March 2005.  However, the service treatment records (STRs) which are voluminous in nature and which predate the March 2005 notations made no mention of PTSD.  There are no complaints, findings, treatment, or diagnosis of PTSD in any of those records, much less on entrance to the Veteran's periods of service.  Thus, there is not clear and unmistakable evidence that she had PTSD when she entered any period of service, including her last period of service.  Thus, PTSD did not clearly and unmistakably pre-exist service, and the Veteran is entitled to the presumption of soundness.

The Board notes that PTSD was initially manifest during the Veteran's last period of service.  See STRs dated March to May 2005.  During that time, the Veteran was also evaluated for depression and anxiety and is service connected for those disorders as well as a bipolar disorder.  Her July 2005 post-service examination diagnosed her as having PTSD, but the examiner indicated that it was not caused or aggravated by service.  As noted above, to establish direct service connection under the applicable regulation, there must not only be a diagnosis of PTSD made in accordance with applicable criteria, but there also must be credible supporting evidence that an in-service stressor occurred as well as a link established by medical evidence between a current symptoms and an in-service stressor.  In this case, post-service private and VA records continue to diagnose the Veteran as having PTSD.  While there is a diagnosis, there is no credible evidence of an in-service stressor or the required link to such a stressor.  Thus, direct service connection for PTSD is not warranted in this case.  

Further, the Board notes that the Veteran has claimed her PTSD is due to her service-connected pulmonary embolism.  However, a March 2009 examiner concluded that it is less likely than not that the claimed PTSD condition was caused by or aggravated by the Veteran's pulmonary embolism or breast reduction that occurred while she was on active duty.  The examiner noted that he based his opinion on examination and review of the Veteran's records including prior VA psychiatric examinations, and he found that such records indicated that the Veteran had longstanding PTSD symptoms due to childhood and adolescent sexual trauma.  The examiner noted that the Veteran reported being very saddened and disappointed with the military decision to terminate her military service, but did not indicate that the breast reduction and pulmonary embolism reached a level of traumatic event to cause her PTSD.  Thus, because there is no competent and credible evidence indicating that the Veteran has PTSD that was caused by or aggravated by a service-connected disability, secondary service connection is not warranted.  Accordingly, the Veteran's claim for service connection must be denied on this basis as well.


Recoupment

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).   

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174 (h) (2).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a) (3).  Under 38 C.F.R. § 3.700(a)(5)(i), "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).  The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

Effective February 18, 2007, the Veteran received severance pay in the gross amount of $100,900.80 with the FITW deduction of $25,225.50, after she was removed from the Temporary Disability retired List and was discharged from service.  

In an April 2010 rating decision, the Veteran was granted an increased rating for pulmonary embolus; the Veteran previously received severance pay for this condition.  The Veteran was notified that since she was previously paid severance pay based on that condition, VA was required to hold back part of her VA compensation pay until the severance amount was paid back (recouped).  She was informed of the implications of federal income taxes.  She was also told that after an amount equal to her severance pay allowance was paid back, she would start receiving her full monthly VA compensation.  

Thus, since the Veteran received severance pay for pulmonary embolus, her compensation pay awarded in the April 2010 rating decision was subject to recoupment of the severance pay that she was already paid.  The Board finds that recoupment of this severance pay was proper since she was paid severance pay based on the pulmonary embolus and then was subsequently awarded compensation for the same disability.  The applicable law specifically requires recoupment in this circumstance.  As a consequence, this appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.

Recoupment of severance pay was proper, and the appeal as to this issue is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


